Exhibit 10.2
COMMERCIAL METALS COMPANY
LONG-TERM EQUITY AWARD AGREEMENT
_______________________
(the “Participant”)
has been granted a Restricted Stock Unit Award, which is described in this Award
Agreement (the “Agreement”) in accordance with Article 6 of the Commercial
Metals Company (the “Company”) 2006 Long-Term Equity Incentive Plan (the
“Plan”). The “Date of Grant” is January 18, 2011.
     This Agreement is subject to the terms of the Plan, and the terms of the
Plan shall control in the event any provision of this Agreement is inconsistent
with the provisions of the Plan. The capitalized terms used but not defined in
this Agreement that are defined in the Plan shall have the meanings assigned to
them in the Plan. The RSU Award (as defined in Section 1 below) may also be
referred to herein as the “Award.”
     1. Restricted Stock Unit Award. The number of shares of Common Stock that
may be delivered is __________ (the “RSU Award”).
          a. Vesting; Timing of Delivery of Shares.
     (i) Subject to special vesting and forfeiture rules in this Agreement,
provided the Participant is employed by or providing services to the Company or
a Subsidiary on the applicable vesting date, the RSU Award shall vest in the
form of shares of Company Common Stock and become payable as follows:
     (A) First anniversary of the Date of Grant: One-Third of the total RSU
Award.
     (B) Second anniversary of the Date of Grant: One-Third of the total RSU
Award.
     (C) Third anniversary of the Date of Grant: One-Third of the total RSU
Award.
Each of the periods described in Section 1.a.(i)(A), (B), and (C) above is a
“Vesting Year.”
     (ii) Upon (A) the Participant’s death; (B) the Participant’s Termination of
Service as a result of Total and Permanent Disability; or (C) the Participant’s
Qualifying Retirement, a pro rata portion of the unvested RSU Award shall
automatically become vested and payable equal to the portion of the RSU Award
that would have become vested pursuant to Section 1.a.(i) at the end of the
then-current Vesting Year multiplied by a fraction, the numerator of which is
the number of days during the then-current Vesting Year prior to the date of
such event, and the denominator of which is 365.
     (iii) Notwithstanding Section 1.a.(i), 100% of the as-yet unvested RSU
Award shall automatically become fully vested and payable upon the occurrence of
a Change in Control.

1



--------------------------------------------------------------------------------



 



     (iv) In the event of vesting of an RSU Award pursuant to reaching one of
the following: a Vesting Year, the Participant’s death, or the occurrence of a
Change in Control, the Company shall deliver to the Participant (or the
Participant’s personal representative) the number of shares of Common Stock
equal to the number of units of the RSU Award which have become vested either
ratably, or due to death or a Change in Control upon the earliest of: (A) the
date of a Vesting Year has been reached, or (B) as soon as practical after
(i) the Participant’s death or (ii) when the Change in Control occurs, but in no
event later than 60 days following such date.
     (v) Subject to Section 15.b., in the event of vesting of the RSU Award
pursuant to Section 1.a.(ii)(B) (Termination of Service due to Disability) or
Section 1.a.(ii)(C) (Qualifying Retirement), the Company shall deliver to the
Participant (or the Participant’s personal representative) a number of shares of
Common Stock equal to the appropriate pro rata vested RSU Award credited to the
Participant, upon, or as soon as practical following, but in no event later than
60 days after the occurrence of either accelerating event.
     b. Forfeiture of RSU Award. Any portion of the RSU Award that does not
become vested and payable in shares of Common Stock in accordance with this
Section 1 shall be forfeited on the date of the Participant’s Termination of
Service.
     2. Definitions. For purposes of this Agreement, the following term shall
have the meaning set forth below:
     “Qualifying Retirement” means that the Committee, in its sole discretion,
determines that the sole reason for the Participant’s Termination of Service is
retirement. The following thresholds shall act as triggers for an analysis by
the Committee of whether a retirement event is a Qualified Retirement: (x) a
Retirement (as defined in the Plan) or (y) a qualified retirement under the
terms of this Agreement, as follows: (A) Termination of Service as a result of
retirement on or after attaining age sixty-two (62); (B) Termination of Service
as a result of retirement following the attainment of age fifty-five (55) and
ten (10) years of employment with the Company or any Subsidiary; or
(C) Termination of Service as a result of retirement following the attainment of
age fifty (50) and fifteen (15) years of employment with the Company or any
Subsidiary, or for other reasons as determined by the Compensation Committee.
     3. Restrictions on Award and Rights of a Stockholder. The Participant will
not be treated as a stockholder with respect to any shares of Common Stock
covered by this Agreement until the shares are entered by book entry
registration in the Company’s direct registration services or issuance of a
certificate or certificates to the Participant for the shares. Article 11 of the
Plan shall cover any adjustments for dividends or other rights for which the
record date is prior to the issuance of such certificate or certificates.
Subject to the provisions of the Plan, until the date shares of Common Stock are
delivered to the Participant under the Award (the “Restriction Period”), the
Participant shall not be permitted to sell, transfer, pledge or assign any of
the Award or any shares of Common Stock that may be delivered under the Award.
All of the rights of the Participant in the Award and the Common Stock issued
upon vesting of the Award are subject to Section 15 of this Agreement.
     4. Book Entry or Certificate Issuance of Shares and Legend. All shares of
Common Stock delivered shall be represented by, at the option of the Company,
either book entry registration in the Company’s direct registration services or
by a certificate. If the Common Stock was not issued in a

2



--------------------------------------------------------------------------------



 



transaction registered under the federal and state securities laws, all shares
of Common Stock delivered under the Award that are issued in certificate form
shall bear a restrictive legend and shall be held indefinitely, unless they are
subsequently registered under the federal and state securities laws or the
Participant obtains an opinion of counsel, satisfactory to the Company, that
registration is not required. All shares of Common Stock delivered that are
issued in book entry direct registration services form shall be subject to the
same restrictions described in a restrictive legend.
     5. Specific Performance. The parties acknowledge that remedies at law will
be inadequate remedies for breach of this Agreement and consequently agree that
this Agreement shall be enforceable by specific performance. The remedy of
specific performance shall be cumulative of all of the rights and remedies at
law or in equity of the parties under this Agreement.
     6. Investment Representation. Unless the Common Stock is issued to him in a
transaction registered under federal and state securities laws, the Participant
represents and warrants that all Common Stock which may be acquired hereunder
will be acquired by the Participant for investment purposes for his own account
and not with any intent for resale or distribution in violation of federal or
state securities laws.
     7. Participant’s Acknowledgments. The Participant acknowledges that a copy
of the Plan has been made available for his review by the Company, and
represents that he is familiar with the terms of the Plan, and accepts this
Award subject to all the terms of the Plan. The Participant agrees to accept as
binding, conclusive, and final all decisions or interpretations of the Committee
or the Board, as appropriate, upon any questions arising under the Plan or this
Agreement.
     8. Law Governing; Venue. This Agreement shall be governed by, construed,
and enforced in accordance with the laws of the State of Texas (excluding any
conflict of laws rule or principle of Texas law that might refer the governance,
construction, or interpretation of this agreement to the laws of another state).
Any action or proceeding seeking to enforce any provision of, or based on any
right arising out of, this Agreement shall be brought in the courts of the State
of Texas, County of Dallas, or, if it has or can acquire jurisdiction, in the
United States District Court for the Northern District of Texas, and each of the
parties irrevocably submits to the exclusive jurisdiction of each such court in
any such proceeding, waives any objection it may now or hereafter have to venue
or convenience of forum, agrees that all claims in respect of the proceedings
shall be heard and determined only in any such court and agrees not to bring any
proceeding arising out of or relating to this Agreement in any other court.
     9. Legal Construction. In the event that any term of this Agreement is held
by a court to be invalid in any respect, the invalid term shall not affect any
other term that is contained in this Agreement and this Agreement shall be
construed in all respects as if the invalid term had never been contained
herein.
     10. Entire Agreement. This Agreement together with the Plan supersede any
and all other prior understandings and agreements, either oral or in writing,
between the parties with respect to the subject matter of this Agreement and
constitute the sole agreements between the parties with respect to the subject
matter.
     11. Parties Bound. The terms that are contained in this Agreement shall
apply to, be binding upon, and inure to the benefit of the parties and their
respective heirs, executors, administrators, legal representatives, and
permitted successors and assigns, subject to the limitation on assignment set
forth in this Agreement.

3



--------------------------------------------------------------------------------



 



     12. Modification. No change or modification of this Agreement shall be
valid unless the change or modification is in writing and signed by the parties.
However, the Company may change or modify the terms of this Agreement without
the Participant’s consent or signature if the Company determines that such
change or modification is necessary to comply with or be exempt from the
requirements of Section 409A of the Code. In any event, the Company may amend
the Plan or revoke the Award to the extent permitted by the Plan.
     13. Tax Requirements. The Participant should consult immediately with his
own tax advisor regarding the tax consequences of this Agreement. The Company
(or a Subsidiary that is the Participant’s employer) (for purposes of this
Section 13 “Company” includes any applicable Subsidiary), shall have the right
to deduct from all amounts paid in stock, cash or any other form, any taxes
required by law to be withheld in connection with this Award. The Company may
also require the Participant receiving shares of Common Stock to pay the Company
the amount of any taxes that the Company is required to withhold in connection
with this Award. Such payments shall be made when requested by Company and may
be required prior to the delivery of any certificate representing shares of
Common Stock. Such payment may be made at the election of the Participant (i) by
the delivery of cash to the Company in an amount that equals (or exceeds, to the
extent necessary to avoid the issuance of fractional shares under (iii) below)
the required tax withholding obligations of the Company; (ii) if the Company, in
its sole discretion, so consents in writing, the actual delivery by the
Participant to the Company of shares of Common Stock that the Participant has
not acquired from the Company within six (6) months, with an aggregate Fair
Market Value that equals or exceeds (to avoid the issuance of fractional shares
under (iii) below) the required tax withholding payment; (iii) if the Company,
in its sole discretion, so consents in writing, the Company’s withholding of a
number of shares to be delivered upon the vesting of this Award, with an
aggregate Fair Market Value that equals (but does not exceed) the required tax
withholding payment (the “Share Retention Method”); or (iv) any combination of
(i), (ii), or (iii). However, if the Participant is subject to Section 16 of the
Securities Exchange Act of 1934, his withholding obligation under this
Section 13 shall be satisfied by the Share Retention Method, and neither the
Company nor the Committee shall have any discretion to permit the satisfaction
of such withholding obligation by any other means.
     14. Section 409A; Delay of Payment.
     a. It is intended that the payments and benefits provided under this
Agreement will be exempt from the application of, or comply with, the
requirements of Section 409A of the Code. The Agreement shall be interpreted,
construed, administered, and governed in a manner that effects such intent, and
the Company shall not take any action that would be inconsistent with such
intent. Without limiting the foregoing, the payments and benefits provided under
this Agreement may not be deferred, accelerated, extended, paid out or modified
in a manner that would result in the imposition of an additional tax upon the
Participant under Section 409A of the Code.
     b. To the extent (i) any payment to which the Participant becomes entitled
under this Agreement, upon the Participant’s Termination of Service constitutes
deferred compensation subject to Section 409A of the Code, (ii) the Participant
is deemed at the time of such Termination of Service to be a “specified
employee” under Section 409A of the Code, (iii) the Company is publicly traded
(as defined in Section 409A of the Code), and (iv) such payment is subject to
the delay provided for herein, then such payment will not be made or commence
until the earlier of (x) the expiration of the six (6) month period measured
from the date of the Participant’s Termination of Service; and (y) the date of
the Participant’s death following such Termination of Service.

4



--------------------------------------------------------------------------------



 



     15. Forfeiture or Recovery. Notwithstanding anything to the contrary in the
Plan, if the Committee determines, in its sole discretion, that the Participant
has engaged in fraud or misconduct that relates to, in whole or in part, the
need for a required restatement of the Company’s financial statements filed with
the Securities and Exchange Commission, the Committee will review all incentive
compensation awarded to or earned by the Participant, including, without
limitation, any Award under the Plan, with respect to fiscal periods materially
affected by the restatement and may cause to be forfeited any vested or unvested
Award and may recover from the Participant all incentive compensation to the
extent that the Committee deems appropriate after taking into account the
relevant facts and circumstances. Any recoupment hereunder may be in addition to
any other remedies that may be available to the Company under any other
agreement or applicable law, including disciplinary action up to and including
termination of employment.
     IN WITNESS WHEREOF, this Agreement has been executed by a duly authorized
officer of the Company, and the Participant, to evidence his consent and
approval of all the terms of this Agreement, has duly executed this Agreement,
as of the date specified in Section 1 of this Agreement.

                  COMPANY:    
 
                COMMERCIAL METALS COMPANY    
 
           
 
  By:        
 
     
 
   
 
  Name:        
 
     
 
   
 
  Title:        
 
     
 
   
 
                PARTICIPANT:    
 
                     
 
  Signature        
 
           
 
  Name:        
 
     
 
   
 
  Address:        
 
     
 
     
 
     
 
   

5